ACCEPTED
                                                                                                 04-15-00405-cv
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                         11/23/2015 12:00:00 AM
                                                                                                 KEITH HOTTLE
                                                                                                         CLERK

                                CAUSE NO. 04-15-00405-CV

DAVID GILLESPIE,                              § IN THE COURT OF APPEALS
                                                                          FILED IN
      APPELLANT,                              §                    4th COURT OF APPEALS
                                              §                     SAN ANTONIO, TEXAS
—VERSUS—                                                           11/21/2015
                                              § FOURTH COURT OF APPEALS       1:44:47 PM
                                                                          DISTRICT
                                              §                        KEITH E. HOTTLE
A.L. HERNDEN AND                              §                             Clerk
FREDERICK R. ZLOTUCHA,                        §
       APPELLEES.                             § SAN ANTONIO, TEXAS


                                 APPEARANCE OF COUNSEL


TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COMES Beth Watkins and files this appearance of counsel for Appellees and

Conditional Cross-Appellants A.L. Hernden and Frederick R. Zlotucha. I ask that the Court

please enter my appearance as lead counsel for Appellee and conditional Cross-Appellant A.L.

Hernden and as co-counsel for Appellee and Conditional Cross-Appellant Frederick R. Zlotucha.

                                           Respectfully submitted,

                                           /s/ Beth Watkins
                                           Beth Watkins
                                           State Bar No. 24037675
                                           LAW OFFICE OF BETH WATKINS
                                           926 Chulie Drive
                                           San Antonio, Texas 78216
                                           (210) 225-6666—phone
                                           (210) 225-2300—fax
                                           Beth.Watkins@WatkinsAppeals.com

                                           Counsel for Appellees
                                           and Conditional Cross-Appellants
                                           A.L. Hernden and Frederick R. Zlotucha
                                   CERTIFICATE OF SERVICE

        I hereby certify that, on November 21, 2015, I electronically served, via FileTime, my e-
filing service provider, a true and correct copy of the above document on the following counsel
of record:

       Ms. Kimberly S. Keller
       KELLER STOLARCZYK, PLLC
       234 West Bandera Road #120
       Boerne, Texas 78006
       (830) 981-5000—phone
       (888) 293-8580—fax
       kim@kellsto.com

       Attorney for Appellant
       David Gillespie

                                            /s/ Beth Watkins
                                            Beth Watkins

                                            Counsel for Appellees
                                            and Conditional Cross-Appellants
                                            A.L. Hernden and Frederick R. Zlotucha




                                               2